Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Daniel Kligler on 4/29/2022.

The application has been amended as follows: 

See Office Action Appendix


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of Claims 1, 3, 6, 9-12, 14, 16, 19 and 22-25 is: “a host interface, which is configured to be connected to a peripheral component bus so as to communicate via the bus with a central processing unit (CPU) and a memory of a host computer”, “packet processing circuitry, which is coupled between the host interface and the network interface and is configured to: receive from a first interface, selected from among the host interface and the network interface, a data packet comprising a set of one or more headers that comprise header fields having respective values; identify, responsively to a value of at least one of the header fields, a corresponding header modification instruction that (i) is stored in the memory of the host computer and is accessed by the packet processing circuitry via the peripheral component bus, (ii) specifies insertion of one or more fields in a specified location in the set of headers, and (iii) comprises a pointer to a memory address in which values of the one or more fields to be inserted are stored; modify the set of headers in accordance with the header modification operation, by reading the one or more values from the memory location and inserting the one or more values into the set of headers”.  

The closest prior art to Henderson et al. (Pub. No.: US 20020080789 A1) teaches a host interface (host processor interface 104, Para. 15, FIG. 1), which is configured to be connected to a peripheral component bus (Interface device 115, Para. 15, FIG. 1) as to communicate via the bus with a central processing unit (CPU) of a host computer (host processor 170, Para. 15, FIG. 1).  
Henderson teaches packet processing circuitry (parser 110, Para. 15, FIG. 1), which is coupled between the host interface (host processor interface 104, Para. 15, FIG. 1) and the network interface (network interface 102, Para. 15, FIG. 1) and is configured to: receive from a first interface (network interface 102, Para. 15, FIG. 1), selected from among the host interface (host processor interface 104, Para. 15, FIG. 1) and the network interface (network interface 102, Para. 15, FIG. 1), a data packet (processor 100 receives a packet from an input line of a network, Para. 15, FIG. 1) comprising a set of one or more headers that comprise header fields having respective values (URLs, IP addresses, or port numbers, Para. 23).  
Henderson teaches to identify, responsively to a value of at least one of the header fields (switch-based processor 100 can parse packets by extracting information from packets, Para. 16, FIG. 1), a corresponding header modification instruction (parser 110 issues a search request through the core switch 140 to the search resources 150 to locate appropriate processing rules for the packet, Para. 15, FIG. 1).  
Henderson teaches to modify the set of headers in accordance with the header modification operation (The processing rule may include one or more modifications to be performed on the packet. For example, the rule may include logic that indicates a field to be added or deleted from a packet. This insertion or deletion logic may be used to change URLs, change IP addresses, or change port numbers.  Para. 23).  
Henderson fails to teach “a corresponding header modification instruction that (i) is stored in the memory of the host computer and is accessed by the packet processing circuitry via the peripheral component bus, (ii) specifies insertion of one or more fields in a specified location in the set of headers, and (iii) comprises a pointer to a memory address in which values of the one or more fields to be inserted are stored”, “reading the one or more values from the memory location and inserting the one or more values into the set of headers”, among other limitations.  

The closest prior art to Gintis et al. (Pub. No.: US 20120051259 A1) teaches a corresponding header modification instruction that (ii) specifies insertion of one or more fields in a specified location (At 964, the traffic generator may extract an LCSID or other pointer from a label field in a packet template retrieved at 962.  At 968, the MPLS label may be inserted into the packet template. The MPLS label may be inserted into the label field that initially held the LCSID.  Para. 92, FIG. 9) in the set of headers (At 974, a determination may be made if additional packets should be generated, Para. 94, FIG. 9), and (iii) comprises a pointer to a memory address in which values of the one or more fields to be inserted are stored (At 966, the LCSID or pointer from 964 may be used to read a respective MPLS label from the label map memory, Para. 92, FIG. 9).  
Gintis teaches modify the set of headers, by reading the one or more values from the memory location and inserting the one or more values into the set of headers (At 968, the MPLS label may be inserted into the packet template, Para. 92, FIG. 9.  At 970 the packet may be completed, Para. 93, FIG. 9. Completing the packet may include filling other UDFs, calculating and inserting checksums, Para. 93, FIGS. 8-10).  
Gintis fails to teach “a host interface, which is configured to be connected to a peripheral component bus so as to communicate via the bus with a central processing unit (CPU) and a memory of a host computer”, “packet processing circuitry, which is coupled between the host interface and the network interface and is configured to: receive from a first interface, selected from among the host interface and the network interface, a data packet comprising a set of one or more headers that comprise header fields having respective values; identify, responsively to a value of at least one of the header fields, a corresponding header modification instruction that (i) is stored in the memory of the host computer and is accessed by the packet processing circuitry via the peripheral component bus”, “modify the set of headers in accordance with the header modification operation”, among other limitations.  


The primary reason for allowance of Claims 30 and 32 is: ”a host interface, which is configured to be connected to a peripheral component bus so as to communicate via the bus with a central processing unit (CPU) and a memory of a host computer”, “packet processing circuitry, which is coupled between the host interface and the network interface and is configured to: receive, through the host interface from a process running on the CPU, a data packet comprising a set of one or more headers that comprise header fields having respective values; identify, responsively to a value of at least one of the header fields, a corresponding header modification instruction that specifies insertion of one or more fields in a specified location in the set of headers, the header modification instruction comprising a pointer to a memory address in which values of the one or more fields to be inserted are stored; modify the set of headers in accordance with the header modification operation, by reading the one or more values from the memory location and inserting the one or more values into the set of headers; and transmit the data packet, with the modified set of headers, through the host interface to another process running on the CPU”.  

The closest prior art to Henderson et al. (Pub. No.: US 20020080789 A1) teaches a host interface (host processor interface 104, Para. 15, FIG. 1), which is configured to be connected to a peripheral component bus (Interface device 115, Para. 15, FIG. 1) as to communicate via the bus with a central processing unit (CPU) of a host computer (host processor 170, Para. 15, FIG. 1).  
Henderson teaches packet processing circuitry (parser 110, Para. 15, FIG. 1), which is coupled between the host interface (host processor interface 104, Para. 15, FIG. 1) and the network interface (network interface 102, Para. 15, FIG. 1) and is configured to: receive a data packet (processor 100 receives a packet from an input line of a network, Para. 15, FIG. 1) comprising a set of one or more headers that comprise header fields having respective values (URLs, IP addresses, or port numbers, Para. 23).  
Henderson teaches to identify, responsively to a value of at least one of the header fields (switch-based processor 100 can parse packets by extracting information from packets, Para. 16, FIG. 1), a corresponding header modification instruction (parser 110 issues a search request through the core switch 140 to the search resources 150 to locate appropriate processing rules for the packet, Para. 15, FIG. 1).  
Henderson teaches to modify the set of headers in accordance with the header modification operation (The processing rule may include one or more modifications to be performed on the packet. For example, the rule may include logic that indicates a field to be added or deleted from a packet. This insertion or deletion logic may be used to change URLs, change IP addresses, or change port numbers.  Para. 23).  
Henderson fails to teach “receive, through the host interface from a process running on the CPU, a data packet”, “a corresponding header modification instruction that specifies insertion of one or more fields in a specified location in the set of headers, the header modification instruction comprising a pointer to a memory address in which values of the one or more fields to be inserted are stored”, “reading the one or more values from the memory location and inserting the one or more values into the set of headers”, “transmit the data packet, with the modified set of headers, through the host interface to another process running on the CPU”, among other limitations.  

The closest prior art to Gintis et al. (Pub. No.: US 20120051259 A1) teaches a corresponding header modification instruction that specifies insertion of one or more fields in a specified location (At 964, the traffic generator may extract an LCSID or other pointer from a label field in a packet template retrieved at 962.  At 968, the MPLS label may be inserted into the packet template. The MPLS label may be inserted into the label field that initially held the LCSID.  Para. 92, FIG. 9) in the set of headers (At 974, a determination may be made if additional packets should be generated, Para. 94, FIG. 9), the header modification instruction comprising a pointer to a memory address in which values of the one or more fields to be inserted are stored (At 966, the LCSID or pointer from 964 may be used to read a respective MPLS label from the label map memory, Para. 92, FIG. 9).  
Gintis teaches modify the set of headers, by reading the one or more values from the memory location and inserting the one or more values into the set of headers (At 968, the MPLS label may be inserted into the packet template, Para. 92, FIG. 9.  At 970 the packet may be completed, Para. 93, FIG. 9. Completing the packet may include filling other UDFs, calculating and inserting checksums, Para. 93, FIGS. 8-10).  
Gintis fails to teach “a host interface, which is configured to be connected to a peripheral component bus so as to communicate via the bus with a central processing unit (CPU) and a memory of a host computer”, “packet processing circuitry, which is coupled between the host interface and the network interface and is configured to: receive, through the host interface from a process running on the CPU, a data packet comprising a set of one or more headers that comprise header fields having respective values; identify, responsively to a value of at least one of the header fields, a corresponding header modification instruction”, “modify the set of headers in accordance with the header modification operation”, “transmit the data packet, with the modified set of headers, through the host interface to another process running on the CPU”, among other limitations.  


The primary reason for allowance of Claims 31 and 33 is: “a host interface, which is configured to be connected to a peripheral component bus so as to communicate via the bus with a central processing unit (CPU) and a memory of a host computer”, “packet processing circuitry, which is coupled between the host interface and the network interface and is configured to: receive from a first interface, selected from among the host interface and the network interface, a data packet comprising a set of one or more headers that comprise header fields having respective values; identify, responsively to a value of at least one of the header fields, a corresponding header modification instruction that specifies insertion of one or more fields in a specified location in the set of headers, the header modification instruction comprising a pointer to a memory address in which values of the one or more fields to be inserted are stored; modify the set of headers in accordance with the header modification operation, by reading the one or more values from the memory location and inserting the one or more values into the set of headers”, “wherein the packet processing circuitry is further configured to identify, responsively to the modified set of headers, a steering instruction in a packet steering table, and to steer the data packet to a destination via the second interface in accordance with the identified steering instructions”.  

The closest prior art to Henderson et al. (Pub. No.: US 20020080789 A1) teaches a host interface (host processor interface 104, Para. 15, FIG. 1), which is configured to be connected to a peripheral component bus (Interface device 115, Para. 15, FIG. 1) as to communicate via the bus with a central processing unit (CPU) of a host computer (host processor 170, Para. 15, FIG. 1).  
Henderson teaches packet processing circuitry (parser 110, Para. 15, FIG. 1), which is coupled between the host interface (host processor interface 104, Para. 15, FIG. 1) and the network interface (network interface 102, Para. 15, FIG. 1) and is configured to: receive from a first interface (network interface 102, Para. 15, FIG. 1), selected from among the host interface (host processor interface 104, Para. 15, FIG. 1) and the network interface (network interface 102, Para. 15, FIG. 1), a data packet (processor 100 receives a packet from an input line of a network, Para. 15, FIG. 1) comprising a set of one or more headers that comprise header fields having respective values (URLs, IP addresses, or port numbers, Para. 23).  
Henderson teaches to identify, responsively to a value of at least one of the header fields (switch-based processor 100 can parse packets by extracting information from packets, Para. 16, FIG. 1), a corresponding header modification instruction (parser 110 issues a search request through the core switch 140 to the search resources 150 to locate appropriate processing rules for the packet, Para. 15, FIG. 1).  
Henderson teaches to modify the set of headers in accordance with the header modification operation (The processing rule may include one or more modifications to be performed on the packet. For example, the rule may include logic that indicates a field to be added or deleted from a packet. This insertion or deletion logic may be used to change URLs, change IP addresses, or change port numbers.  Para. 23).  
Henderson fails to teach “a corresponding header modification instruction that specifies insertion of one or more fields in a specified location in the set of headers, the header modification instruction comprising a pointer to a memory address in which values of the one or more fields to be inserted are stored”, “reading the one or more values from the memory location and inserting the one or more values into the set of headers”, “wherein the packet processing circuitry is further configured to identify, responsively to the modified set of headers, a steering instruction in a packet steering table, and to steer the data packet to a destination via the second interface in accordance with the identified steering instructions”, among other limitations.  

The closest prior art to Gintis et al. (Pub. No.: US 20120051259 A1) teaches a corresponding header modification instruction that specifies insertion of one or more fields in a specified location (At 964, the traffic generator may extract an LCSID or other pointer from a label field in a packet template retrieved at 962.  At 968, the MPLS label may be inserted into the packet template. The MPLS label may be inserted into the label field that initially held the LCSID.  Para. 92, FIG. 9) in the set of headers (At 974, a determination may be made if additional packets should be generated, Para. 94, FIG. 9), the header modification instruction comprising a pointer to a memory address in which values of the one or more fields to be inserted are stored (At 966, the LCSID or pointer from 964 may be used to read a respective MPLS label from the label map memory, Para. 92, FIG. 9).  
Gintis teaches modify the set of headers, by reading the one or more values from the memory location and inserting the one or more values into the set of headers (At 968, the MPLS label may be inserted into the packet template, Para. 92, FIG. 9.  At 970 the packet may be completed, Para. 93, FIG. 9. Completing the packet may include filling other UDFs, calculating and inserting checksums, Para. 93, FIGS. 8-10).  
Gintis fails to teach “a host interface, which is configured to be connected to a peripheral component bus so as to communicate via the bus with a central processing unit (CPU) and a memory of a host computer”, “packet processing circuitry, which is coupled between the host interface and the network interface and is configured to: receive from a first interface, selected from among the host interface and the network interface, a data packet comprising a set of one or more headers that comprise header fields having respective values; identify, responsively to a value of at least one of the header fields, a corresponding header modification instruction”, “modify the set of headers in accordance with the header modification operation”, “wherein the packet processing circuitry is further configured to identify, responsively to the modified set of headers, a steering instruction in a packet steering table, and to steer the data packet to a destination via the second interface in accordance with the identified steering instructions”, among other limitations.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1, 3, 6, 9-12, 14, 16, 19, 22-25 and 30-33 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
4-29-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477